Citation Nr: 1701729	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the Veteran's service-connected arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic ligamentous strain of the left knee, characterized as left knee arthritis from September 15, 2015.

3.  Entitlement to a rating in excess of 20 percent for service-connected anterior cruciate ligament tear of the right knee (aside from the period from June 8, 2009, through July 31, 2009, and the period between October 17, 2014 to December 1, 2015 when the appellant had a temporary 100 percent rating) and in excess of 30 percent for a total right knee arthroplasty from December 1, 2015.

4.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee, prior to May 1, 2010; and a compensable rating from May 1, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues on appeal were remanded in October 2012 for additional development.  In that remand, the Board noted that the issue of the propriety of the reduction of the disability rating for right knee arthritis from 10 percent to noncompensable, effective May 1, 2010, was before the Board.  Thereafter, in a January 2014 statement, the Veteran requested withdrawal of the right knee arthritis decision.  

Since the October 2012 remand, the RO has recharacterized some of the issues on appeal to better describe the Veteran's symptoms and to assign the most analogous diagnostic codes, the issues as described above reflect these changes.  

The issues of entitlement to an initial rating in excess of 10 percent for chronic ligamentous strain of the left knee, for a rating in excess of 20 percent for anterior cruciate ligament tear of the right knee and entitlement to a rating in excess of 10 percent for arthritis of the right knee prior to May 1, 2010 and a compensable rating thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim of whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the appellant's service-connected arthritis of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the appellant's service-connected arthritis of the right knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal pertaining to the reduction his 10 percent disability rating to a noncompensable disability rating, for arthritis of the right knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether the reduction of a 10 percent disability rating to a noncompensable disability rating, effective May 1, 2010, was proper for the appellant's service-connected arthritis of the right knee is dismissed.


REMAND

New examinations are warranted following the issuance of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's December 2015 and June 2016 VA examination reports, and concludes that the findings associated with those reports do not meet the specifications of Correia.  Specifically, the examinations do not contain range of motion testing of the Veteran's right and left knees in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating.  A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right and left knee disabilities.  The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation.  The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right and left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  

2.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.












The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


